DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/22.

Applicant’s election without traverse of claims 5 and 6 in the reply filed on 3/22/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “high-purity zirconium hydrogen phosphate”, which renders the claim indefinite.  The term “high-purity” is not defined. 
While not a suggestion of claim language, in the interest of compact prosecution, all zirconium hydrogen phosphates will be searched.
Claim 5 also recites heating at 80-100 degrees but does not designate Celsius, Fahrenheit or Kelvin, which renders the claim indefinite.
While not a suggestion of claim language, in the interest of compact prosecution, all three will be searched.
Claim 5 recites the limitation "sucking out the supernatant again " in ln 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites a method of making phosphoric acid that appears to be a stand-alone product.  It is not clear how the method of making the phosphoric acid is related to the method of making the zirconium hydrogen phosphate emitter. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 4826663 to Alberti et al. (hereinafter Alberti) in view of US 2012/0032579 A1 to Hirosaki and US 5472575 to Parkinson et al. (hereinafter Parkinson).
Regarding claim 5, Alberti discloses a method for preparing an emitter for trace samples of nickel isotope analysis, wherein the emitter is a zirconium hydrogen phosphate (col 2, ln 3-4); and the zirconium hydrogen phosphate emitter specifically comprises a zirconium hydrogen phosphate suspension (col 2, ln 47-49) and phosphoric acid solution as an auxiliary material (col 4, ln 26-27);
(1) a preparation method of the zirconium hydrogen phosphate suspension comprising steps of:
S1: pre-treating zirconium hydrogen phosphate, comprising:
S11: weighing the high-purity zirconium hydrogen phosphate powder and placing in a plastic vial (vessel), adding hydrochloric acid in proportion, and heating the vial to  80 degrees in a water bath (col 4, ln 23-32), shaking the vial during heating (via ultrasound, col 4, ln 44-47), and cleaning the zirconium hydrogen phosphate with hydrochloric acid powder to reduce the loading blank (col 4, ln 52-55).
Alberti does not expressly disclose that the heating is for 1 to 2 hours. However, it would be obvious to one of ordinary skill I the art to heat the vial for a time sufficient to facilitate acid treatment of the zirconium hydrogen phosphate powder.
Ablerti does not expressly disclose that the plastic vial is a Teflon vial. 
However, Hirosaki does teach a method of treating a phosphate (para [0064])  with acid and water (para [0068]-[0069]) using a Teflon beaker (para [0153]).  It would be obvious to one of ordinary skill in the art to use the Teflon beaker of Hirosaki as the plastic beaker of Alberti to safely mix the HCl and HF solutions.  
Alberti is silent regarding closing the vial and does not expressly recite heating on a hot plate. 
However, Parkinson does teach a Teflon vial with a top that can be closed (col 2, ln 29-37) and uses a hot plate to heat the Teflon vial in a water bath to about 85 degrees C (col 9, ln 63-67). It would be obvious to one of ordinary skill in the art to employ a lid and close the Teflon vial as set forth in Parkinson as a safety measure in the Alberti method because acids are being heated, as discussed above. It would also be obvious to employ the hot plate of Parkinson to facilitate heating the water bath of Alberti in a simple and conventional manner. 
Alberti further discloses the method comprising 
S12: then, cooling to room temperature, taking out an upper layer of hydrochloric acid solution, adding high-purity deionized (distilled) water, closing again and shaking the container for two minutes, which is so close as to constitute overlap with the lower limit of the instantly claimed range of 3 to 4 minutes (see MPEP 2144.05(I) which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists… Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’), standing still for layering (one minute rest interval), and sucking out the supernatant again (filtering off the precipitate and washing three times, col 4, ln 44-58);
S13: repeating the cleaning process of steps S11 and S12 for 3 times, and finally obtaining a precipitation phase, which is the pretreated zirconium hydrogen phosphate (col 4, ln 53-56);
S2: weighing the zirconium hydrogen phosphate pretreated in step S13 and adding deionized (distilled) water to prepare a zirconium hydrogen phosphate suspension of a certain concentration (col 4, ln 56-58); wherein the concentration of the zirconium hydrogen phosphate suspension is 10 mg/ml (1 g of zirconium hydrogen phosphate in 100 ml of water, col 4, ln 35-38), which is the lower limit of the instantly claimed range of 10-30mg/ml.
Alberti is silent regarding the intended use limitation “wherein the concentration of the zirconium hydrogen phosphate suspension is based on the dose of zirconium hydrogen phosphate emitter required for each analysis and the loading volume of zirconium hydrogen phosphate suspension; specifically, the dosage of high-purity zirconium hydrogen phosphate powder required for each analysis is 30±0.2 µg, and the loading volume of zirconium hydrogen phosphate suspension is 1-3 µL”.  However, the reference teaches an HCl treated zirconium hydrogen phosphate and is therefore considered capable of the intended use, absent evidence to the contrary.  It would be obvious to one of ordinary skill in the art that the desired concentration can be obtained by adding more deionized water. 
Alberti discloses the presence of a phosphoric acid solution but does not expressly disclose step (2) preparing phosphoric acid solution weighing the concentrated phosphoric acid solution, adding deionized water in proportion to prepare a phosphoric acid solution with a concentration at a range of 0.8-1.0 mol/L.  However, it would be obvious to one of ordinary skill in the art that purchased phosphoric acid can be added to water to change the concentration as needed for the required end use. 
Alberti does not expressly recite that the treated zirconium phosphate is an emitter for trace samples of nickel isotope analysis.  However, this is an intended use limitation in the preamble.  See MPEP 2111.02(II), which states that ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction’ and further states that if a prior art structure is capable of performing the intended use as recited in the preamble, then the prior art structure meets the claim. In the instant case the claim states that the emitter is zirconium hydrogen phosphate that has been washed with HCl and deionized water.  Alberti teaches a zirconium hydrogen phosphate that has been washed with HCl and deionized water, as discussed above. Therefore, the Alberti treated zirconium hydrogen phosphate is considered capable of the intended use, absent evidence to the contrary. 
This rejection is based on the interpretation set forth in para #5, above. 

Regarding claim 6, Alberti in view of Hirosaki and Parkinson discloses the method as recited in claim 5, but  fails to expressly disclose wherein in step S11, a concentration of hydrochloric acid for cleaning is 2 to 4 mol/L, and an amount of hydrochloric acid for cleaning is 1ml per (30±0.2mg) high-purity zirconium hydrogen phosphate powder; and in step S12, an amount of high-purity deionized water used for cleaning is 1ml per (30+0.2mg) high-purity zirconium hydrogen phosphate powder.
However, see MPEP 2144.05(II), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  It would also be obvious to one of ordinary skill in the art to control the concentration of hydrochloric acid and the amount of water for cleaning relative to the amount of zirconium hydrogen phosphate to facilitate sufficient cleaning of the phosphate in a simple and efficient manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734